Citation Nr: 0935915	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  02-04 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for prostate cancer, to 
include as based on exposure to herbicides.

2. Entitlement to service connection for a left thigh and leg 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1965 to December 1969.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from an 
October 2002 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 2003, 
the Veteran appeared at a hearing before a Decision Review 
Officer (DRO) at the RO.  A transcript of the hearing is of 
record.  In August 2004, the Board issued a decision that, in 
pertinent part, denied the claim of service connection for 
prostate cancer and remanded the matter of service connection 
for a left thigh and leg disability.  The Veteran appealed 
the decision regarding prostate cancer to the United States 
Court of Appeals for Veterans Claims (Court).  In January 
2006, the Court issued an order that vacated the August 2004 
Board decision denying service connection for prostate cancer 
and remanded the matter for readjudication consistent with 
the instructions outlined in the January 2006 Joint Motion by 
the parties.  In August 2006, the Board remanded the matter 
in accordance with the Joint Motion instructions.

The matter of service connection for prostate cancer is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action on his part is required.


FINDING OF FACT

The Veteran's current left thigh and leg disability is not 
shown to be related to his service, to include treatment for 
left thigh pain and muscle spasm during service.


CONCLUSION OF LAW

Service connection for a left thigh and leg disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, an 
August 2004 letter provided certain essential notice prior to 
the readjudication of his claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  July 2002 and August 2004 
letters explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  An October 2004 
supplemental statement of the case (SSOC) readjudicated the 
matter after the appellant and his representative responded 
and further development was completed.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
timing defect may be cured by the issuance of fully compliant 
notification followed by readjudication of the claim).  
Additionally, in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), a September 2006 letter 
informed the Veteran of disability rating and effective date 
criteria.  

The Veteran's pertinent service treatment records (STRs) and 
post-service treatment records have been secured.  The RO 
arranged for VA examinations in December 2003 and September 
2004.  The September 2004 examination was scheduled pursuant 
to the Board's August 2004 remand that determined the 
December 2003 VA examination was insufficient.  The Board's 
remand instructions requested that the examiner review the 
file including the STRs and the December 2003 VA examination 
report.  While the examiner did not specify that he reviewed 
the December 2003 VA examination report, he stated that he 
reviewed the Veteran's claims file and discussed other 
records in the claims file, including his STRs and post-
service treatment records.  This examination report is 
complete and there is no reason to doubt that the examiner 
reviewed the December 2003 VA examination report.  Notably, 
the Board's remand instructions did not ask the examiner to 
specifically comment on the December 2003 report, it merely 
asked that he review it.  The Board's August 2004 remand also 
requested the examination be by an orthopedic specialist; 
however, the examination was completed by a doctor whose 
specialty is not clear from the report.  The examination 
report is complete, otherwise complies with the remand 
instructions, and nothing suggests that the examiner was not 
competent to perform the required examinations and testing.  
Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (holding that 
VA may satisfy its duty to assist by providing a medical 
examination conducted by someone who is able to provide 
"competent medical evidence" under § 3.159(a)(1)).  Hence, 
the Board concludes that the September 2004 VA examination 
was adequate and substantially complied with the August 2004 
remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (finding that VA must provide an examination that is 
adequate for rating purposes); see also Dyment v. West, 13 
Vet. App. 141 (1999) (finding that remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where there is 
substantial compliance with the Board's remand instructions).  

The Veteran has not identified any pertinent evidence that 
remains outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The record establishes the Veteran experienced left thigh 
pain and cramps during service.  Specifically, STRs show that 
he was treated for left thigh pain in March, May, and June 
1967.  He complained that his anterior thigh would ache at 
night after days that involved heavy activity.  May 1967 X-
ray results reveal no left femur pathosis; it was noted that 
the area below the trochanter to the hip joint had not been 
included in the X-ray study.  The impression noted in March 
and May 1967 STRs was muscle spasm.  On April 1969 separation 
examination, the Veteran reported having cramps in his legs 
in 1967.  He occasionally still experienced pain in his left 
leg, but he had not sought treatment.  Clinical examination 
noted the lower extremities were normal.

On September 2004 VA examination, the impression was muscle 
spasm of the left thigh.  Hence, the record shows the Veteran 
has a diagnosis of a left thigh disability during the appeal 
period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (finding that the requirement of having a current 
disability is met "when a claimant has a disability at the 
time a claim for VA disability compensation is filed or 
during the pendency of that claim").  What remains to be 
established is that his left thigh disability is related to 
treatment for pain during service.  A preponderance of the 
evidence is against such a finding.

November 1998 through February 2000 private treatment records 
show treatment for a low back injury and leg pain.  A 
November 1998 letter from Dr. J. L. G. states that he treated 
the Veteran in October for a work related injury to his back 
and buttock.  The Veteran complained of pain in the low back, 
buttock and leg.  The physician opined that the Veteran's 
injury was solely due to the nature of his employment with 
the U.S. Post Office for 28 years.  A February 1999 private 
treatment record from Dr. R. D. S. shows diagnoses of lumbar 
strain with chronic radiculitis, lower extremity, left.  

On December 2003 VA examination, the Veteran reported having 
left thigh pain beginning in 1967.  He said his service 
specialty as an aircraft repairman required him to lift 
brakes on B-52's.  He continued to have left thigh and back 
pain since service.  The pain got worse in 1999 and he was 
found to have a herniated disc.  He currently had decreased 
sensation to his entire left side.  Physical examination 
revealed subjective decreased sharp sensation on the entire 
left leg and the entire left side of the body.  The examiner 
noted the Veteran was difficult to interview because he would 
not give direct answers to questions and talked around the 
subject.  After examining the Veteran and reviewing the 
claims file, the examiner, a physician's assistant, provided 
the following opinion:

Left thigh pain and muscle spasm treated in the 
service.  He also stated that he had back pain 
while he was in the service.  He has had chronic 
intermittent back pain for many years since then 
and the symptoms that he has in the left leg now 
are probably related to those in the service.  
His back pain and leg pain was exacerbated by his 
post office work. . . .  There is functional 
overlay of his pain complaints with positive 
Waddell signs.   

On September 2004 VA examination, the physician examiner 
noted that his review of the claims file showed treatment in 
service (in March, May, and June 1967) for left thigh pain 
and cramps.  He noted the Veteran had muscle spasm diagnosed, 
and was treated with Norflex, Benadryl, Calcium lactate, and 
Darvon.  The Veteran reported the pain continued after 
service, but he was young so he "lived with it."  He said 
he had back pain in service also, but the examiner noted 
there was no evidence in his STRs of a back injury; the 
examiner discussed postservice evidence of back pain and disc 
problems.  Physical examination of the left thigh and leg 
revealed no masses or tenderness on palpation.  He was able 
to feel pinprick on his thighs, legs, and foot, but reported 
that the intensity was decreased as compared to the right 
leg.  The examiner noted this was a stocking like effect.  
The impression was muscle spasm of the left thigh.  He 
provided the following opinion:

It is the examiner's opinion that his original 
[left thigh] injury was a soft tissue injury.  It 
is the examiner's [opinion] that the thigh pain 
is less likely than not to be related to his [in 
service left thigh] injury.  I think this could 
possibly be related to his back, however, there 
is no record of any back injury in his medical 
records.

When evaluating these opinions, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Greater weight may be 
placed on one physician's opinion over another's depending on 
factors such as reasoning employed by the physicians, and 
whether or not and to what extent they review prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 
36 (1994).  

Here, in weighing the respective medical opinions, the Board 
concludes that the September 2004 VA opinion holds the most 
probative weight.  This opinion reflects a full review of the 
medical evidence of record as evidenced by the examiner's 
explanation regarding the Veteran's treatment for left thigh 
pain during service and the recognition that the diagnosis 
given at that time was muscle spasm.  The examiner provided a 
rationale for his opinion by explaining that the Veteran's 
injury in service was a soft tissue injury and that because 
of that and the character of his current left thigh 
disability, the current disability was less likely than not 
related to the injury in service.  He described the 
disability in sufficient detail and thoroughly explained his 
reasoning, thus, allowing the Board to make a fully informed 
evaluation of the underlying medical issue.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  

The examiner concluded that the left thigh condition might 
have been related to the Veteran's back condition, but 
indicated that STRs did not contain evidence of inservice 
back treatment.  The Board notes that its August 2004 
decision denied service connection for a low back condition.  
The Veteran did not appeal this decision to the Court and it 
is final.  38 U.S.C.A. § 7104.  Hence, even if the examiner's 
opinion were interpreted to imply that the Veteran's current 
left thigh disability may be related to a back injury 
incurred in service, service connection would not be 
warranted for the left thigh disability as secondary to a 
back disability, since the back condition is not service-
connected.  38 C.F.R. § 3.310.  It is noteworthy that 
November 1998 to February 2000 private treatment records 
support that the Veteran's left leg condition may be related 
to his postservice low back injury.  

The Board finds that the December 2003 VA examination holds 
less probative value than the September 2004 opinion.  The 
December 2003 opinion is phrased in unclear and speculative 
terms - specifically, it discusses both the left leg and the 
low back in the same opinion and it is unclear whether the 
examiner is relating the left thigh condition to left thigh 
pain in service or to low back pain in service.  The opinion 
is also phrased in speculative terms as he said that left 
thigh pain is "probably" related to (leg or back) symptoms 
in service.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(holding that medical evidence that is speculative, general, 
or inconclusive cannot be used to support a claim).  
Moreover, the examiner did not provide a rationale to explain 
the basis of his opinion.  The Court has held that "a mere 
conclusion by a medical doctor is insufficient to allow the 
Board to make an informed decision as to what weight to 
assign to the doctor's opinion."  See Stefl, 21 Vet. App. at 
123; see also Miller v. West, 11 Vet. App. 345, 348 (1998).  
Here, the December 2003 opining physician did not support his 
speculative and unclear conclusion with an analysis the Board 
could weigh against any contrary opinion and the opinion is 
thus insufficient.  See Stefl, 21 Vet. App. at 123.  

Hence, the Board concludes that the September 2004 VA opinion 
is supported by detailed findings and rationale, considers 
alternative theories regarding the disability's etiology, and 
is couched in terms of greater certainty.  Accordingly, the 
Board finds that the December 2003 VA examiner's opinion is 
of less probative value than the opinion by the September 
2004 VA examiner.  That opinion is persuasive of a conclusion 
that the Veteran's current left thigh condition is not 
related to the left thigh condition treated during service.

A preponderance of the evidence is against the claim of 
service connection for a left leg and thigh disability and 
the claim must be denied.  


ORDER

Service connection for a left thigh and leg disability is 
denied.


REMAND

The Veteran alleges that his prostate cancer is related to 
herbicide exposure during 55 days of temporary duty in 
Vietnam from June to September 1969.  The record currently 
does not reflect that the Veteran had any service in Vietnam.  
The Board's August 2006 remand asked that the RO secure the 
Veteran's service personnel records and contact the U.S. Army 
and Joint Services Records Research Center (JSRRC) to request 
verification of whether the Veteran was stationed in Vietnam 
during the time alleged by the Veteran.  The RO secured the 
Veteran's service personnel records; however, there is no 
indication that a request was made to JSRRC regarding the 
Veteran's service.  A remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Requesting verification of the Veteran's alleged 
service in Vietnam is crucial to deciding the matter of 
service connection for prostate cancer.  As the RO has not 
complied with the August 2006 remand instructions, a further 
remand is necessary. 

In February 2008, the RO attempted to obtain a copy of the 
Veteran's June to September 1969 hazardous pay records from 
the Defense Finance and Accounting Service (DFAS) and from 
the U.S. Air Force Historical Research Agency (USAFHRA).  
DFAS responded that it did not have any pay records for the 
Veteran.  USAFHRA responded that payroll records are held by 
DFAS and that USAFHRA only holds unit histories, not 
personnel records.  

In June and August 2009 written arguments, the Veteran's 
representative requested that the case be remanded again so 
unit histories and morning reports could be obtained from the 
USAFHRA for the Veteran's unit from June to September 1969.  
Hence, such search should also be completed on remand. 

Accordingly, the case is REMANDED for the following:

1.	The RO should request and secure from 
USAFHRA copies of unit records and morning 
reports for the unit the Veteran served 
with from June to September 1969 to 
determine whether such unit had temporary 
duty in Vietnam.  If any requested records 
are unavailable, or the search for such 
records otherwise yields negative results, 
it should be so documented in the claims 
file, along with an explanation for the 
negative result (records unavailability).

The RO should also contact JSRRC to 
request verification of whether the 
Veteran or his unit had temporary duty in 
the Republic of Vietnam from June to 
September 1969.  

2.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


